DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 9 and 17.
Pending: 1-20.

IDS
Applicant’s IDS(s) submitted on 09/09/2022, 07/25/2022, 04/14/2022, 03/09/2022, 12/14/2021 and 10/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-9, 11-12, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RYU (US 20170344301 A1).

Re: Independent Claim 1, RYU discloses a memory device (RYU Figs. 1, 2: 100 and ¶¶ [0041]-[0046]) comprising:
a memory cell array including a first memory region and a second memory region (RYU Figs. 1, 2: 1st Area and 2nd Area in memory cell array 110; see also ¶¶ [0044]-[0045]); 
a processing-in-memory (PIM) engine configured to perform an internal processing operation on the first memory region (e.g. RYU Figs. 1, 2: 120 and ¶¶ [0044]-[0053]); 
a mode selector circuit configured to activate a processing mode selection signal for controlling the memory device to enter the internal processing operation based on a PIM mode entering code (e.g. RYU Figs. 1, 2: 120 acts to decode MODE_iP signal and use CMD/ADDR to control the memory access; see also Abstract and ¶¶ [0047]-[0053]), the PIM mode entering code being stored in the mode selector circuit and corresponding to a first back-to-back address sequence along with sequential write commands (e.g. RYU Figs. 1-4: 120 acts to decode MODE_iP signal and stored in Register Buffer 121a ¶¶ [0047]-[0053]); and 
a command converter circuit configured to convert a received command into a PIM command in response to the activation of the processing mode selection signal (e.g. RYU Figs. 1-3: 120 acts to decode MODE_iP signal; see also Abstract and ¶¶ [0047]-[0053] and [0063]-[0066]).

Re: Independent Claim 9, RYU discloses a method (RYU Title, Abstract and at least ¶¶ [0005]-[0008]) of operating a memory device (RYU Figs. 1, 2: 100 and ¶¶ [0041]-[0046]) including a memory cell array, the memory cell array including a first memory region and a second memory region (RYU Figs. 1, 2: 1st Area and 2nd Area in memory cell array 110; see also ¶¶ [0044]-[0045]), and a processing-in-memory (PIM) engine performing an internal processing operation (e.g. RYU Figs. 1, 2: 120 and ¶¶ [0045]-[0046]), the method comprising:
activating a processing mode selection signal for controlling the memory device to enter the internal processing mode operation based on a PIM mode entering code (e.g. RYU Figs. 1, 2: 120 acts to decode MODE_iP signal and use CMD/ADDR to control the memory access; see also Abstract and ¶¶ [0047]-[0053]), the PIM mode
entering code being stored in the memory device and corresponding to a first back-to-back address sequence along with sequential write commands (e.g. RYU Figs. 1-4: 120 acts to decode MODE_iP signal and stored in Register Buffer 121a ¶¶ [0047]-[0053]);
converting a received command into an internal processing command in response to the activation of the processing mode selection signal (e.g. RYU Figs. 1-3: 120 acts to decode MODE_iP signal; see also Abstract and ¶¶ [0047]-[0053] and [0063]-[0066]); and
performing, by the PIM engine, the internal processing operation on the first memory region in response to the internal processing command (e.g. RYU Figs. 1, 2: 120 and ¶¶ [0045]-[0046]).

Re: Independent Claim 17, RYU discloses a memory system (RYU Fig. 1) comprising: 
a memory device (RYU Fig. 1: 100) configured to perform an internal processing operation using a processing-in-memory (PIM) engine in an internal processing mode (e.g. RYU Figs. 1-3: 120 acts to decode MODE_iP signal; see also Abstract and ¶¶ [0047]-[0053] and [0063]-[0066]); and
a memory controller (RYU Fig. 1 and ¶ [0042] “…the host 11 may include a memory controller…”)  configured to transmit first addresses sequentially along with sequential write commands to the memory device (e.g. RYU Figs. 1, 2: Host sends CMD, ADDR, DATA/PI and MODE_iP to memory device 100 where 120 acts to decode MODE_iP signal and use CMD/ADDR to control the memory access; see also Abstract and ¶¶ [0047]-[0053]); and
wherein the memory device comprises:
a memory cell array including a first memory region and a second memory region (RYU Figs. 1, 2: 1st Area and 2nd Area in memory cell array 110; see also ¶¶ [0044]-[0045]);
a mode selector circuit configured to store a PIM mode entering code (e.g. RYU Figs. 1-4: 120 acts to decode MODE_iP signal and stored in Register Buffer 121a ¶¶ [0047]-[0053]), compare the sequential first addresses with the PIM mode entering code (e.g. RYU Figs. 1-4 and ¶ [0046] “The internal processor 120 may perform…data compare,…”), and activate a processing mode selection signal for controlling the memory device to enter the internal processing mode when the sequential first addresses coincide with the PIM mode entering code (e.g. RYU Figs. 1, 2: 120 acts to decode MODE_iP signal and use CMD/ADDR to control the memory access; see also Abstract and ¶¶ [0047]-[0053]); and
the PIM engine configured to perform the internal processing operation on the first memory region (e.g. RYU Figs. 1, 2: 120 and ¶¶ [0045]-[0046]).

Re: Claims 3 and 19, RYU disclose(s) all the limitations of claims 1 and 17 on which these claims depend. RYU further discloses:
wherein the command converter circuit is further configured convert a read command into an internal processing read command, and
the PIM engine is further configured to read internal processing data from memory cells of the first memory region in response to the internal processing read command and perform the internal processing operation by using the read internal processing data (e.g. RYU Figs. 1-6 and ¶ [0078]).

Re: Claims 4 and 20, RYU disclose(s) all the limitations of claims 1 and 19 on which these claims depend. RYU further discloses:
wherein the command converter circuit is further configured to convert a write command into an internal processing write command, and
the PIM engine is further configured to write internal processing data obtained as a processing result of performing the internal processing operation, to memory cells of the first
memory region, in response to the internal processing write command (e.g. RYU Figs. 1-6 and ¶ [0065] “The processing unit 122 may…. write data into the memory cell array 111…”).

Re: Claims 8 and 16, RYU disclose(s) all the limitations of claims 1 and 9 on which these claims depend. RYU further discloses:
wherein the memory device supports a double data rate (DDR) protocol or a low power double data rate (LPDDR) protocol (e.g. RYU ¶ [0048] “…predetermined data protocol such as a double data rate (DDR) protocol.”).

Re: Claim 11, RYU disclose(s) all the limitations of claim 9 on which this claim depends. RYU further discloses:
further comprising:
receiving a read command; converting the read command into an internal processing read command; reading internal processing data from memory cells of the first memory region in response to the internal processing read command; and performing, by the PIM engine, the internal processing operation by using the read internal processing data (e.g. RYU Figs. 1-6 and ¶ [0060] “internal processing mode MODE_iP….(i.e., read) the processing information PI written into the first area 111…”)..

Re: Claim 12, RYU disclose(s) all the limitations of claim 9 on which this claim depends. RYU further discloses:
further comprising:
receiving a write command; converting the write command into an internal processing write command; and writing internal processing data obtained as a processing result of the performing of the internal processing operation, to memory cells of the first memory region, in response to the internal processing write command  (e.g. RYU Figs. 1-6 and ¶ [0065] “The processing unit 122 may…. write data into the memory cell array 111…”).

Allowable Subject Matter
Claim(s) 2, 5-7, 10, 13-15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
activate the processing mode selection signal when the sequential first addresses coincide with the PIM mode entering code.

Re: Claim 5 (and original dependent claims 6-7), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a PIM mode exiting code and deactivate the processing mode selection signal for controlling the memory device to exit the internal processing operation based on the PIM mode exiting code, and
the PIM mode exiting code corresponds to a second back-to-back address sequence along with sequential write commands.

Re: Claim 10, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
comparing the PIM mode entering code with the first addresses; and activating the processing mode selection signal when the sequential first addresses coincide with the PIM mode entering code.

Re: Claim 13 (and original dependent claims 14-15), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a PIM mode exiting code, the PIM mode exiting code being stored in the memory device and corresponding to a second back-to-back address sequence along with sequential write commands.

Re: Claim 18, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a PIM mode exiting code, compare the sequential second addresses with the PIM mode exiting code, and deactivate the processing mode selection signal for controlling the memory device to exit the internal processing mode when the sequential second addresses coincide with the PIM mode exiting code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov